 
 
I 
111th CONGRESS
2d Session
H. R. 6409 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2010 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the Administrator of the Federal Highway Administration from requiring the replacement of street and highway signs that are in upper case letters with such signs that are in mixed case lettering with the initial letter in upper case followed by lower case lettering. 
 
 
1.No new signsNotwithstanding any other provision of law, the Administrator of the Federal Highway Administration may not require the replacement of street and highway signs that are in upper case letters with signs that are in mixed case lettering with the initial letter in upper case followed by lower case lettering.  
 
